                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMARCUS FENNELL                                 CIVIL ACTION

                      v.                          NO. 18-4870

 CHARLES HORVATH, et al.
                                           ORDER
       AND NOW, this 9th day of January 2019, upon considering Defendants' Motion to dismiss

(ECF Doc. No. 18), Plaintiffs prose Opposition misfiled as a "Motion to strike" (ECF Doc. No.

24), Plaintiffs Motion seeking a jury trial (ECF Doc. No. 21), and for reasons in the accompanying

Memorandum, it is ORDERED Plaintiffs Motion seeking a jury trial (ECF Doc. No. 21) is

GRANTED, Plaintiffs Motion to strike (ECF Doc. No. 24) is DENIED, and Defendants' Motion

to dismiss (ECF Doc. No. 18) is GRANTED in part and DENIED in part:


       1.      Defendants' Motion to dismiss is DENIED as to Plaintiffs claims against Officer

Horvath for deprivation of counsel and the right against self-incrimination under the Fifth

Amendment;

       2.      Defendants' Motion to dismiss is GRANTED as to all remaining claims without

prejudice to Plaintiff filing an amended Complaint no later than January 31, 2019 consistent with

the accompanying Memorandum; and,

       3.     Officer Horvath shall answer the Complaint (ECF Doc. No. 2) no later than

February 8, 2019 unless mooted by an amended Complaint.
